Exhibit 10.12.2

 

DECRANE AIRCRAFT HOLDINGS, INC.

 

SECOND AMENDMENT

TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of July
16, 2004 and entered into by and among DeCrane Aircraft Holdings, Inc., a
Delaware corporation (“Company”), the financial institutions listed on the
signature pages hereof (“Lenders”), Credit Suisse First Boston (successor to DLJ
Capital Funding, Inc.), acting through its Cayman Islands Branch, as syndication
agent for Lenders (in such capacity, “Syndication Agent”) and as administrative
agent for Lenders (in such capacity, “Administrative Agent”), and is made with
reference to that certain Credit Agreement, dated as of December 22, 2003, as
amended by a First Amendment to Credit Agreement dated as of June9, 2004 (the
“Credit Agreement”), by and among Company, the lenders listed on the signature
pages thereof, Syndication Agent and Administrative Agent.  Capitalized terms
used herein without definition shall have the same meanings herein as set forth
in the Credit Agreement.

 

RECITALS

 

WHEREAS, Company desires to issue the Senior Notes in connection with the Senior
Note Exchange and enter into the Senior Note Indenture as permitted by
subsection 6.1(xii) of the Credit Agreement;

 

WHEREAS, the proposed form of Senior Note Indenture permits redemption of the
Senior Notes at the option of Company;

 

WHEREAS, Company and Lenders desire to amend the Credit Agreement to prohibit
optional redemption, optional prepayment or optional purchase of the Senior
Notes;

 

WHEREAS, Company may issue the Senior Notes only if, among other things,
Syndication Agent has determined that the terms and conditions of the Senior
Notes, the Senior Note Indenture and the documentation evidencing the Senior
Note Exchange are satisfactory;

 

WHEREAS, Syndication Agent has decided to make such determination only upon
request by Requisite Lenders, as provided in subsection 8.2B of the Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.  AMENDMENTS TO THE CREDIT AGREEMENT

 

Section 6 of the Credit Agreement is hereby amended by adding the following as
subsection 6.16:

 

--------------------------------------------------------------------------------


 

“6.16      Prepayments of Senior Notes.

 

Company shall not, and shall not permit any of its Subsidiaries to, make any
optional redemption or optional purchase of, optional prepayment with respect
to, the Senior Notes.”

 

Section 2.  CONSENT

 

Lenders, constituting Requisite Lenders, hereby determine that the terms and
conditions of the Senior Notes, the Senior Note Indenture attached hereto as
Exhibit A and the documentation evidencing the Senior Note Exchange attached
hereto as Exhibit B are satisfactory in form and substance, and request
Syndication Agent to indicate its satisfaction with such terms and conditions to
Company.

 

Section 3.  CONDITIONS TO EFFECTIVENESS

 

A.            Section 1 and Section 2 of this Amendment shall become effective
only upon the satisfaction of all of the following conditions (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

 

1.             On or before the Second Amendment Effective Date, Company shall
deliver to Lenders (or to Syndication Agent for Lenders with sufficient
originally executed copies, where appropriate, for each Lender and its counsel)
the following, each, unless otherwise noted, dated the Second Amendment
Effective Date:

 

(a)           an amendment to the First Lien Credit Agreement to the effect that
prepayment of the Senior Notes issued pursuant to the Senior Note Indenture is
prohibited pursuant to the terms of such agreement;

 

(b)           Signature and incumbency certificates of its officers executing
this Amendment; and

 

(c)           Executed originals of this Amendment, executed by Parent, Company
and each Subsidiary Guarantor.

 

2.             Executed originals of this Amendment executed by Requisite
Lenders.

 

Section 4.  COMPANY’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete on and as of
the Second Amendment Effective Date:

 

A.            Corporate Power and Authority.  Each of Company and its
Subsidiaries has all requisite corporate power and authority to enter into this
Amendment to carry out the transactions contemplated by, and perform its
obligations under, the Credit Agreement as amended by this Amendment (the
“Amended Agreement”).

 

2

--------------------------------------------------------------------------------


 

 

B.            Authorization of Agreement.  The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary corporate action on the part of each of Company and its
Subsidiaries.

 

C.            No Conflict.  The execution, delivery and performance by each of
Company and each of its Subsidiaries of this Amendment, and the performance by
Company of the Amended Agreement do not and will not (i) violate any provision
of (x) any law or any governmental rule or regulation applicable to Company or
any of its Subsidiaries where such violations in the aggregate have had or could
reasonably be expected to have a Material Adverse Effect, (y) the Certificate or
the Articles of Incorporation or Bylaws (or any other organization document) of
Parent, Company or any of Company’s Subsidiaries or (z) any order, judgment or
decree of any court or other agency of government binding on Company or any of
Company’s Subsidiaries where such violations in the aggregate have had or could
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute a default under any Contractual Obligation
of Parent, Company or any of its Subsidiaries where such conflict, breach or
default in the aggregate have had or could reasonably be expected to have a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of Company’s
Subsidiaries (other than Liens created under any of the Loan Documents in favor
of Administrative Agent on behalf of Lenders), or (iv) require any approval of
or consent of any Person under any Contractual Obligation of Parent, Company or
any of Company’s Subsidiaries, except for this Amendment and such approvals or
consents the failure of which to obtain has not had and could not reasonably be
expected to have a Material Adverse Effect.

 

D.            Governmental Consents.  The execution, delivery and performance by
each of Company and each of its Subsidiaries of this Amendment and the
performance by Company of the Amended Agreement do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body other than any such registrations, consents, approvals, notices or other
actions (x) that have been made, obtained or taken on or prior to the date on
which such registrations, consents, approvals, notices or other actions are
required to be made, obtained or taken, as the case may be, and are in full
force and effect or (y) the failure of which to make, obtain or take has not had
and could not reasonably be expected to have a Material Adverse Effect.

 

E.             Binding Obligation.  This Amendment has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

F.             Incorporation of Representations and Warranties From Credit
Agreement.  The representations and warranties contained in Section 4 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the

 

3

--------------------------------------------------------------------------------


 

Second Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

 

G.            Absence of Default.  No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Potential Event of
Default.

 

Section 5.  ACKNOWLEDGEMENT AND CONSENT

 

Each of Parent and the Subsidiary Guarantors (each a “Guarantor”) is a party to
a Guaranty and each such Guarantor has guarantied the Obligations.

 

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment.  Each Guarantor hereby
confirms that the Guaranty to which it is a party or otherwise bound will
continue to guaranty to the fullest extent possible the payment and performance
of all “Guarantied Obligations” as such term is defined in the applicable
Guaranty, including without limitation the payment and performance of all such
“Guarantied Obligations” in respect of the Obligations of Company now or
hereafter existing under or in respect of the Amended Agreement.

 

Each Guarantor (a) acknowledges and agrees that the Guaranty to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment;  (b)
represents and warrants that all representations and warranties contained in the
Amended Agreement and in the Guaranty to which it is a party or otherwise bound
are true, correct and complete in all material respects on and as of the Second
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date; and (c) acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendments to the Credit Agreement.

 

Section 6.  MISCELLANEOUS

 

A.            Effect of Amendment.

 

(i)            On and after the Second Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Agreements.

 

4

--------------------------------------------------------------------------------


 

(ii)           On and after the Second Amendment Effective Date, each reference
in the other Loan Documents to the “Lenders,” “Commitments,” or words of like
import shall mean and be a reference to the Lenders and Commitments as amended
by this Agreement.

 

(iii)          Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iv)          The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Agents or any Lender
under, the Credit Agreement or any of the other Loan Documents.

 

B.            Fees and Expenses.  Company acknowledges that all costs, fees and
expenses as described in subsection 9.2 of the Credit Agreement incurred by
Agents and their counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Company.

 

C.            Headings.  Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

D.            Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E.             Counterparts; Effectiveness.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  This Amendment shall become
effective upon the execution of a counterpart hereof by Company, Requisite
Lenders and Guarantors and receipt by Company and Agents of written or
telephonic notification of such execution and authorization of delivery thereof.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

DECRANE AIRCRAFT HOLDINGS, INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ R. JACK DECRANE

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

AUDIO INTERNATIONAL, INC., an
Arkansas corporation (for purposes of Section 5
only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ R. JACK DECRANE

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

CARL F. BOOTH & CO., LLC, a Delaware
limited liability company (for purposes of
Section 5 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ R. JACK DECRANE

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

CUSTOM WOODWORK & PLASTICS,
LLC., a Delaware limited liability company (for
purposes of Section 5 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

By:

/s/ R. JACK DECRANE

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

 

DAH-IP HOLDINGS, INC., a Delaware
corporation (for purposes of Section 5 only) as a
Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ R. JACK DECRANE

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

DAH-IP INFINITY, INC., a Delaware
corporation (for purposes of Section 5 only) as a
Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ R. JACK DECRANE

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

DECRANE AIRCRAFT SEATING
COMPANY, INC., a Wisconsin corporation
(for purposes of Section 5 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

By:

 /s/ R. JACK DECRANE

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

DECRANE CABIN INTERIORS, LLC, a
Delaware limited liability company (for
purposes of Section 5 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

By:

 /s/ R. JACK DECRANE

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

S-2

--------------------------------------------------------------------------------


 

 

DECRANE CABIN INTERIORS CANADA,
INC., a Delaware corporation (for purposes
of Section 5 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Jack DeCrane

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

HOLLINGSEAD INTERNATIONAL, INC., a California corporation (for purposes of
Section 5 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Jack DeCrane

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

PATS AIRCRAFT, LLC, a Delaware limited liability company (for purposes of
Section 5 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Jack DeCrane

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

PCI NEWCO., INC., a Kansas corporation (for
purposes of Section 5 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Jack DeCrane

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

S-3

--------------------------------------------------------------------------------


 

 

PPI HOLDINGS, INC., a Kansas corporation
(for purposes of Section 5 only) as a
Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Jack DeCrane

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

PRECISION PATTERN, INC., a Kansas corporation (for purposes of Section 5 only)
as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Jack DeCrane

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

THE INFINITY PARTNERS, LTD., a Texas limited partnership

 

 

 

 

by: DAH-IP Holdings, Inc., a Delaware limited partnership, its general partner
(for purposes of Section 5 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Jack decrane

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

DECRANE HOLDINGS CO., a Delaware
corporation (for purposes of Section 5 only) as a
guarantor

 

 

 

 

 

 

 

By:

/s/ R. Jack decrane

 

 

Name:

 R. Jack DeCrane

 

 

Title:

Chief Executive Officer

 

S-4

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch
(successor to DLJ Capital Funding, Inc.), as a
Lender, Syndication Agent and Adminstrative
Agent

 

 

 

 

 

 

 

By:

/s/ DANA KLEIN

 

 

Name:

 Dana Klein

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Richard Carey

 

 

Name:

 Richard Carey

 

 

Title:

Managing Director

 

S-5

--------------------------------------------------------------------------------


 

 

 

, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

S-6

--------------------------------------------------------------------------------


 

ANNEX A

 

MATTERS TO BE COVERED IN OPINION OF COUNSEL TO COMPANY

 

1.             Company has been duly incorporated, and is validly existing in
good standing under the laws of the State of Delaware with corporate power to
own its properties and assets, to enter into the Amendment and to perform its
obligations under the Amendment.

 

2.             The execution, delivery and performance of the Amendment by
Company have been duly authorized by all necessary corporate action on the part
of aaaaaaaCompany, the Amendment has been duly executed and delivered by
Company, and the Amendment and the Amended Agreement constitute the legally
valid and binding obligations of Company, enforceable against Company in
accordance with their respective terms except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally (including, without limitation, fraudulent
conveyance laws) and by general principles of equity including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific performance or injunctive relief,
regardless of whether considered in a proceeding in equity or at law.

 

3.             Company’s execution and delivery of the Amendment and the
consummation of the transactions contemplated by the Amendment do not and will
not (i) violate the Certificate of Incorporation or By-laws of Parent or of
Company, (ii) violate, breach or result in a default under Senior Subordinated
Note Indenture or the First Lien Credit Agreement, (iii) breach or otherwise
violate any existing obligation of Company under any order, judgment or decree
of any New York, California or federal court or Governmental Authority binding
on Company or (iv) violate any New York, California or federal statute or
regulation.

 

4.             No governmental consents, approvals, authorizations,
registrations, declarations or filings are required by Company in connection
with the execution and delivery by Company of the Amendment, and the performance
by Company of the Amended Agreement.

 

A-1

--------------------------------------------------------------------------------